

117 S2159 IS: To designate the community-based outpatient clinic of the Department of Veterans Affairs located at 400 College Drive, Middleburg, Florida, as the “Andrew K. Baker Department of Veterans Affairs Clinic”, and for other purposes.
U.S. Senate
2021-06-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2159IN THE SENATE OF THE UNITED STATESJune 22, 2021Mr. Rubio (for himself and Mr. Scott of Florida) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo designate the community-based outpatient clinic of the Department of Veterans Affairs located at 400 College Drive, Middleburg, Florida, as the Andrew K. Baker Department of Veterans Affairs Clinic, and for other purposes.1.Designation of Andrew K. Baker Department of Veterans Affairs Clinic(a)DesignationThe community-based outpatient clinic of the Department of Veterans Affairs located at 400 College Drive, Middleburg, Florida, shall after the date of the enactment of this Act be known and designated as the Andrew K. Baker Department of Veterans Affairs Clinic or the A.K. Baker VA Clinic.(b)ReferenceAny reference in any law, regulation, map, document, paper, or other record of the United States to the community-based outpatient clinic referred to in subsection (a) shall be considered to be a reference to the Andrew K. Baker Department of Veterans Affairs Clinic.